Citation Nr: 1756427	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for head trauma.

3.  Entitlement to service connection for abdominal pains.

4.  Entitlement to service connection for cervical dysplasia.

5.  Entitlement to service connection for pelvic inflammatory disease (PID).

6.  Entitlement to service connection for a skin disability, to include hives.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed disabilities.  

The Board notes that the Veteran also initiated appeals of service connection for depression, anxiety, and insomnia; however, service connection for major depressive disorder (claimed as depression, anxiety, and insomnia) was granted in an October 2013 rating decision.  The issue was subsequently recharacterized as post-traumatic stress disorder (PTSD) in a September 2014 rating decision.  As these appeals were granted in full, the issues are no longer in appellate status or before the Board.

In February 2016, the Veteran submitted a claim for service connection for insomnia as secondary to service-connected PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the record indicates that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

With regard to the claims for service connection for migraine headaches, head trauma, and a skin disability, the Veteran contends that these conditions started in service and have continued since that time.  In support of her contentions, J.L., a former Marine, submitted a statement indicating that he has known the Veteran since 1984, and that when he was in service he was told by his Staff NCO that the Veteran suffered a head injury while in boot camp.  J.L. indicates that the Veteran currently has severe headaches and hives.  In addition, post-service VA and private treatment records dated between December 1998 and April 2012 show complaints and treatment for headaches, dermatitis, hives, and itching skin.  The Board finds that the statements and evidence of record support the need for VA examinations to obtain medical opinions on these issues of service connection for migraine headaches, head trauma, and a skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C. § 5103A(d) (2012). 

With regard to the claims for service connection for abdominal pains, cervical dysplasia, and PID, the Veteran was afforded a VA examination in September 2013.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner also noted that results of a pap smear in June 2013 were unavailable for review at the time of the examination.  Although the Veteran reported that the results were normal, an official copy of the results was going to be obtained and the examiner was going to confirm findings.  It does not appear that a copy of the pap smear results has been obtained, or that an examination addendum has been completed to confirm the examiner's findings and opinions.  As such, the Board finds that attempts should be made to obtain the June 2013 pap smear results and a medical opinion addendum should be obtained.

Finally, updated VA and non-VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from October 2015 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records showing treatment of the relevant disabilities, to include the results of her June 2013 pap smear.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  After relevant clinical records are obtained, contact the VA examiner who conducted the September 2013 VA gynecological conditions examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

After reviewing the entire record, to include results of the June 2013 pap smear, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gynecological disorder, to include cervical dysplasia, PID, and/or a disability manifested by abdominal pain, had its origin during, or is in some way the result of, the Veteran's period of active military service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

4.  Schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any current migraine headaches, head trauma, and/or a skin disability to include hives.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

All relevant diagnoses should be noted.  For each diagnosis, the examiner(s) should provide medical opinions on whether it is as likely as not (50 percent or greater probability) that the diagnosis is related to service. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




